Citation Nr: 0518951	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a fracture of the right tibia and fibula with 
scarring and knee disability.

2.  Entitlement to a rating in excess of 20 percent for 
shortening of the right leg prior to April 1, 2004, and 
entitlement to a separate compensable evaluation for 
shortening of the right leg from April 1, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the right tibia and fibula with 
ankle disability.

4.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right foot injury with hypertrophic changes.

6.  Entitlement to a compensable disability evaluation for 
osteomyelitis.

7.  Entitlement to a total disability evaluation based on 
individual unemployability resulting from service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Richard A LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION


The veteran served on active duty from November 1968 to April 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision rendered by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

An April 2003 VA outpatient treatment record notes that the 
veteran was receiving private medical treatment with a 
"specialist" at Seacoast Pain Institute.  Treatment records 
from this facility are not currently associated with the 
claims folder.  As these records are potentially probative, 
efforts should be made to obtain them.  

The veteran contends that a total rating based on 
unemployability is warranted because he is unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disabilities.  While the veteran was 
afforded a March 2003 VA examination, the report of this 
examination is inadequate because it does not address the 
impact of the veteran's service-connected disabilities on his 
employability.

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records (to 
include any pertinent records of the 
Seacoast Pain Institute) pertaining to 
treatment or evaluation of his service-
connected disabilities during the period 
of these claims or the identifying 
information and any necessary 
authorization to enable the RO or the AMC 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  When the above actions have been 
completed, the RO or the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to determine the 
current degree of severity of his 
service-connected disabilities and their 
impact on his employability.  The claims 
folder should be made available to and 
reviewed by the examiner.  

All functional impairment due to the 
service-connected disabilities should be 
identified and the examiner should 
provide an opinion as to whether the 
service-connected disabilities are 
sufficient by themselves to preclude that 
veteran from obtaining or maintaining 
substantially gainful employment 
consistent with his education and 
industrial background.  The rationale for 
all opinions expressed must also be 
provided.

4.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified 
but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



